Citation Nr: 0804327	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from March to December 
1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York - 
which denied claims for service connection for 
bilateral hearing loss and tinnitus.

In April 2005, and again in December 2005, the Board remanded 
this case to the RO (via the Appeals Management Center (AMC)) 
for further development and consideration.

The Board issued a decision in December 2006 denying the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus, but the Board subsequently vacated that 
decision in April 2007 after learning there was additional 
evidence not in the claims file - but in the Board's 
constructive possession, when the Board issued that decision.  
So it was based on an incomplete record.  See 38 C.F.R. 
§ 20.904(a) (2006).  And since the veteran did not waive his 
right to have this additional evidence initially considered 
by the RO, see 38 C.F.R. § 20.800 and 20.1304(c), the Board 
again had to remand this case in April 2007, directing the 
AMC to readjudicate the claims in light of the additional 
evidence submitted and otherwise obtained since the most 
recent supplemental statement of the case (SSOC) in September 
2006.  

In an October 2007 decision, on remand, the AMC granted 
service connection for tinnitus and assigned a 10 percent 
rating for it, retroactively effective from January 28, 2002.  
The veteran was notified of that decision and did not file a 
notice of disagreement (NOD) in response.  Therefore, his 
appeal concerning tinnitus has been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).

The veteran, in all likelihood, did not appeal the 10 percent 
rating assigned for his tinnitus because this is the highest 
possible rating for this condition.  See 38 C.F.R. § 4.87, 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 
(C.A. Fed. 2006).

So the only remaining claim at issue concerns his bilateral 
hearing loss.


FINDING OF FACT

There was no indication of bilateral hearing loss for many 
years after service and it has not been shown by competent 
evidence to be etiologically related to the veteran's 
military service, including to excessive noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in February 2002, October 2002, March 2005, April 
2005, January 2006, and May 2007 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim[]."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in May 2007 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the July 
2007 and October 2007 supplemental statements of the case 
(SSOCs).  This is important to point out because the Federal 
Circuit Court recently held that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the etiology of his tinnitus and 
bilateral hearing loss.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that 
no further assistance is needed to meet the requirements of 
the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Hearing Loss

The veteran claims that his bilateral hearing loss is due to 
excessive noise exposure during his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Organic diseases of the nervous system such as sensorineural 
hearing loss may be presumed to have been incurred in service 
if manifested to a compensable degree (at least 10 percent) 
within one year of separation from active military service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

VA considers hearing loss a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (HZ) is 40 decibels or greater; or when the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

The veteran had a VA audiology examination in August 2005.  
He continued to report having sustained acoustic trauma in 
service, which he believed was the cause of his hearing loss.  
He also noted that he worked in an anti-tank group using 
mined, demolition, and small weapons with no ear protection.  
In particular, he indicated that during a field exercise, a 
106 recoilless rifle was discharged just over his head and he 
reported to sick call to seek attention.  He noted that his 
hearing loss caused him to turn the volume up on his 
television and when he was in a situation where background 
noise was present, he was not able to understand speech.  
The audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
30
35
LEFT
25
25
30
40
50

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  In the diagnosis, the examining 
audiologist indicated the veteran had some mild sensorineural 
hearing loss affecting each ear, with varying results at each 
audiometric frequency.  The examiner then expressed the 
opinion that the veteran did not experience the sustained 
noise exposure during service common to combat conditions.  
Furthermore, said this examiner, the configuration of the 
hearing loss in each ear does not resemble that which would 
be expected from sustained noise exposure of excessive 
intensity.

The results of that audiological evaluation confirm the 
veteran has sufficient bilateral hearing loss to be 
considered an actual disability by VA standards.  
See 38 C.F.R. § 3.385.  The determinative issue, then, is 
whether this condition has been attributed by competent 
evidence to his military service - and, in particular, to 
acoustic trauma from excessive noise exposure.

Concerning this dispositive issue, the veteran's service 
medical records do not indicate any complaints of hearing 
loss, much less an objective clinical findings or diagnosis.  
Indeed, a March 1966 report of medical history denied a 
history of hearing loss or ear trouble.  The veteran contends 
his bilateral hearing loss is the result of excessive noise 
exposure from extensive participation in service in firing 
various weapons on a military firing range.  His DD Form 214 
shows that his military occupational specialty (MOS) was an 
infantry assault man, and that he received the Rifle Marksman 
Badge.  He is competent to report this exposure.  Thus, the 
lone remaining question is whether that exposure caused his 
hearing loss.  And, unfortunately, it is in this critical 
respect that the evidence is unfavorable.

In regard to the claimed link between his current hearing 
loss and military service, the veteran has repeatedly alleged 
this condition resulted not only from his service as a 
rifleman, but also as an anti-tank member that was exposed to 
acoustic trauma and noise above the usual small arms fire 
variety.



There is no competent medical opinion of record, however, 
linking the current bilateral hearing loss to the veteran's 
military service - this type of noise exposure included.  
Indeed, to the contrary, a January 2002 VA outpatient 
treatment report notes the veteran had normal hearing in both 
ears.  He was, however, referred for an audiology 
consultation and the diagnosis was essentially mild high 
frequency sensorineural hearing loss from 2000 through 4000 
Hertz in both ears.  His word recognition ability was 
excellent in both ears.  The audiologist commented that 
the veteran had some hearing impairment, but that it was not 
severe enough to meet the current criteria to obtain 
amplification (hearing aids) from VA.  He also remarked that 
the veteran's hearing was average or above average for his 
age.  Hence, neither private treatment records nor VA 
outpatient treatment records show complaints of bilateral 
hearing loss until January 2002, and even then they only show 
what amounted to was a mild bilateral sensorineural hearing 
loss.

Irrespective of this, the August 2005 VA examiner confirmed 
there was no correlation between the veteran's bilateral 
sensorineural hearing loss and his military service - 
including the noise-exposure events in question.  
Establishing entitlement to service connection not only 
involves proving one has the condition claimed, but also 
showing it is related to military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.

In October 2006, the veteran submitted two additional 
statements - one from a fellow soldier in the Marine Corps 
and another from his wife.  Both statements support the 
veteran's claim that he has tinnitus dating back to his 
military service for which, as already indicated, service 
connection was granted in an October 2007 rating decision.  
However, neither statement is competent to etiologically link 
his hearing loss to his military service, including to 
excessive noise exposure.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Marines comrade, Mr. 
H.G.D. III, corroborated the veteran's claim that in an 
incident during service a rifle was fired near his ear and 
that he went to sick bay.  Indeed, H.G.D. III noted the 
veteran had to keep cotton in his ear for a week or two.  The 
statement from the veteran's wife indicates she has noticed 
him having problems with background noise, detecting certain 
tones in conversations, and hearing the television.  
Both the Marines comrade and the veteran's wife are competent 
to testify they have personally witnessed him been subjected 
to excessive noise exposure during service in the manner 
alleged and to having had difficulty hearing during the years 
since he was in the military.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  But by the same token, they do not have the 
necessary medical training and expertise to determine the 
current hearing loss is a necessary consequence of that noise 
exposure in service, especially in light of the August 2005 
VA examiner's opinion to the contrary.

The VA audiologist's opinion expressly indicates that it is 
unlikely the veteran's hearing loss is causally related to 
his service in the military.  The examiner also commented 
that the veteran did not experience the sustained noise 
exposure common to combat conditions, that there was no 
record of hearing loss at the time of his discharge from 
service (or indeed for several ensuing years), and most 
importantly that the configuration of hearing loss in each 
ear did not resemble the type of configuration that one would 
expect from an individual exposed to excessive noise.  
Therefore, this VA examiner ruled out a relationship between 
the veteran's current bilateral hearing loss and his service 
in the military.  This VA examiner's opinion has significant 
probative weight since it was based on a review of the 
complete record, and the VA examiner not only considered the 
veteran's assertions and medical history, but also undertook 
a comprehensive clinical examination of him.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").



The veteran also is not entitled to service connection for 
sensorineural hearing loss, in particular, which is a type of 
organic disease of the nervous system, on a presumptive basis 
because the condition was not initially manifested until 
many years after service, well beyond the one-year 
presumptive period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  There is no evidence of 
sensorineural hearing loss in the decades immediately 
following service.  As a matter of fact, a February 2002 VA 
audiological report provides the first evidence of bilateral 
hearing loss, 36 years after the veteran's discharge from 
service.  This lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In the absence of competent medical evidence of a nexus 
between the veteran's current bilateral hearing loss and 
service, VA must deny the claim for this condition because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although there is a 
heightened obligation to more fully explain the reasons and 
bases for a decision - when there are possibly missing 
service medical records - this does not obviate the need to 
have medical nexus evidence supporting the claim.  See 
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  And unfortunately, 
there is none in this instance.




ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


